__________



 

 

 

 

 

MINERAL PROPERTY ACQUISITION AGREEMENT



 

 

 

 

 

Among each of

:





 

EDUARDO M. ESTEFFAN, FRESIA H. SEPULVEDA, EDUARDO S. ESTEFFAN, GRETCHEN S.
ESTEFFAN, CLAUDIO S. ESTEFFAN and
INTEGRITY CAPITAL GROUP, LLC



 

 

And

:





 

ZORO MINING CORP.



 

 

 

 

 

Zoro Mining Corp.


Suite 1000, 789 West Pender Street, Vancouver, British Columbia, Canada, V6C 1H2



__________





--------------------------------------------------------------------------------



MINERAL PROPERTY ACQUISITION AGREEMENT



 

 

                      THIS MINERAL PROPERTY ACQUISITION AGREEMENT

is made and dated for reference effective as of the 12th day of April, 2007 (the
"Effective Date").





 

AMONG EACH OF

:





EDUARDO M. ESTEFFAN

, having an address for delivery and notice located at Van Buren 208, Copiapo,
Chile





("Eduardo M. Esteffan");

OF THE FIRST PART



AND

:





FRESIA H. SEPULVEDA

, having an address for delivery and notice located at Van Buren 208, Copiapo,
Chile





("Fresia Sepulveda");

OF THE SECOND PART



AND

:





EDUARDO S. ESTEFFAN

, having an address for delivery and notice located at Van Buren 208, Copiapo,
Chile





("Eduardo S. Esteffan");

OF THE THIRD PART



AND

:





GRETCHEN S. ESTEFFAN

, having an address for delivery and notice located at Van Buren 208, Copiapo,
Chile





("Gretchen Esteffan");

OF THE FOURTH PART



AND

:





CLAUDIO S. ESTEFFAN

, having an address for delivery and notice located at Van Buren 208, Copiapo,
Chile





("Claudio Esteffan");

OF THE FIFTH PART





--------------------------------------------------------------------------------



- 2 -

AND

:





INTEGRITY CAPITAL GROUP, LLC

, having an address for delivery and notice located at 7272 Wurzbach Road, Suite
901, San Antonio, Texas, U.S.A., 78240





("Integrity");

OF THE SIXTH PART



(Eduardo M. Esteffan, Fresia Sepulveda, Eduardo S. Esteffan, Gretchen Esteffan,
Claudio Esteffan and Integrity being hereinafter singularly also referred to as
a "Vendor" and collectively referred to as the "Vendors" as the context so
requires);



AND

:





ZORO MINING CORP.

, a company incorporated under the laws of the State of Nevada, U.S.A., and
having an address for notice and delivery located at Suite 1000, 789 West Pender
Street, Vancouver, British Columbia, Canada, V6C 1H2





(the "Purchaser");

OF THE SEVENTH PART



(the Vendors and the Purchaser being hereinafter singularly also referred to as
a "Party" and collectively referred to as the "Parties" as the context so
requires).



 

                      WHEREAS

:





 

A.                  The Vendors, either directly or indirectly and through
either of their wholly-owned and controlled holding companies, affiliates,
associates or nominees, as the case may be, are the legal, beneficial and
registered owners of certain mineral property interests which are located in
each of the following jurisdictions (collectively, the "Property"):



(a)       the Las Animas Project located in Mexico and comprising approximately
2,700 hectares;



(b)       the Costa Rica Project located in Chile and comprising approximately
2,100 hectares, the Escondida Project also located in Chile and comprising
approximately 2,000 hectares; the Rio Sur Project also located in Chile and
comprising approximately 1,300 hectares and the Don Beno Project located in
Chile and comprising approximately 6,000 hectares; and



(c)      the Yura Project located in Peru and comprising approximately 2,000
hectares;



and which mineral property interests comprising the Property are more
particularly described in Schedule "A" which is attached hereto and which forms
a material part hereof;



B.                  The Purchaser is a reporting company incorporated under the
laws of the State of Nevada, U.S.A., is in the business of seeking, acquiring
and developing mineral resource property interests of merit and has its common
shares listed for trading on the NASD over-the-counter Bulletin Board;



--------------------------------------------------------------------------------



- 3 -

C.                  As a consequence of various recent discussions and
negotiations as between the Parties hereto the Vendors have agreed to grant an
exclusive option to the Purchaser (the "Option") to acquire an undivided 100%
legal, beneficial and registerable interest in and to each of the mineral
property interests comprising the Property; and



D.                  The Parties hereto have agreed to enter into this agreement
(the "Agreement") which formalizes and replaces, in its entirety, such recent
discussions and negotiations, and which clarifies their respective duties and
obligations in connection with the within granting by the Vendors to the
Purchaser of the Option to acquire an undivided 100% legal, beneficial and
registerable interest in and to the mineral property interests comprising the
Property as a consequence thereof;



 

                      NOW THEREFORE THIS AGREEMENT WITNESSETH

that, in consideration of the mutual covenants and provisos herein contained,
THE PARTIES HERETO AGREE AS FOLLOWS:





 

Article 1
DEFINITIONS, SCHEDULES AND INTERPRETATION



1.1                Definitions. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)       "Affiliate" has the meaning ascribed to it in section "2.2"
hereinbelow;



(b)       "Affiliate Share" has the meaning ascribed to it in section "2.2"
hereinbelow;



(c)       "Affiliate Share Transfer" has the meaning ascribed to it in section
"2.2" hereinbelow;



(d)       "Agreement" means this Mineral Property Acquisition Agreement as
entered into between the Parties hereto, together with any amendments thereto
and any Schedules as attached thereto;



(e)       "Arbitration Act" means the British Columbia Commercial Arbitration
Act, R.S.B.C. 1996, as amended, as set forth in Article "14" hereinbelow;



(f)       "Closing" has the meaning ascribed to it in section "6.1" hereinbelow
and includes, without limitation, the closing of each of the transactions
contemplated hereby which shall occur after the conditions precedent set out in
Article "5" hereinbelow have been satisfied in their entirety;



(g)       "Closing Date" has the meaning ascribed to it in section "6.1"
hereinbelow;



(h)       "Confidential Information" has the meaning ascribed to it in section
"12.1" hereinbelow;



(i)       "Consultants" has the meaning ascribed to it in section "2.2"
hereinbelow;



--------------------------------------------------------------------------------



- 4 -

(j)       "Consulting Arrangements" has the meaning ascribed to it in section
"2.2" hereinbelow;



(k)       "Defaulting Party" and "Non-Defaulting Party" have the meanings
ascribed to them in section "15.1" hereinbelow;



(l)       "Disposing Party" has the meaning ascribed to it in section "8.3"
hereinbelow;



(m)       "Effective Date" has the meaning ascribed to in on the front page of
this Agreement;



(n)       "Escrow Agent" means Lang Michener LLP, Lawyers - Patent & Trade Mark
Agents, or such other mutually agreeable escrow agent as may be selected by the
Parties hereto either prior to or after the Effective Date and who agrees to be
bound by the terms and conditions of this Agreement;



(o)       "Holding" has the meaning ascribed to it in section "8.3" hereinbelow;



(p)       "Indemnified Parties" and "Indemnified Party" have the meanings
ascribed to them in section "16.1" hereinbelow;



(q)       "mortgage" has the meaning ascribed to it in section "8.1"
hereinbelow;



(r)       "Option" has the meaning ascribed to it in section "2.1" hereinbelow
as effected in the manner as set forth in Article "2" hereinbelow;



(s)       "Option Period" has the meaning ascribed to it in section "2.1"
hereinbelow;



(t)       "Party" or "Parties" means the Vendors and/or the Purchaser hereto,
together with their respective successors and permitted assigns as the context
so requires;



(u)       "person" or "persons" means an individual, corporation, partnership,
party, trust, fund, association and any other organized group of persons and the
personal or other legal representative of a person to whom the context can apply
according to law;



(v)       "Property" has the meaning ascribed to it in recital "A." hereinabove;
and which mineral property interests comprising the Property are particularly
described in Schedule "A" which is attached hereto together with any other claim
or interests of the Parties hereto which are incorporated into the Property by
the terms of this Agreement;



(w)      "Property Documentation" means any and all technical records and other
factual engineering data and information relating to the mineral property
interests comprising the Property and including, without limitation, all plans,
maps, agreements and records which are in the possession or control of any Party
hereto;



(x)       "Property Rights" means all mineral licenses and all prioritized and
protocoled applications for exploration licenses, permits, easements,
rights-of-way, certificates, exclusive prospecting orders and other approvals
obtained by either of the Parties either before or after the Effective Date of
this Agreement and necessary for the exploration and development of any of the
mineral property interests comprising the Property;



--------------------------------------------------------------------------------



- 5 -

(y)       "Purchaser" means Zoro Mining Corp., a company incorporated pursuant
to the laws of the State of Nevada, U.S.A., or any successor company, however
formed, whether as a result of merger, amalgamation or other action;



(z)       "Regulatory Approval" means the acceptance for filing of the
transactions contemplated by this Agreement by the Regulatory Authorities;



(aa)     "Regulatory Authorities" means such regulatory bodies and agencies who
have jurisdiction over the affairs of any of the Parties hereto and including,
without limitation, all Regulatory Authorities from whom any such authorization,
approval or other action is required to be obtained or to be made in connection
with the transactions contemplated by this Agreement;



(ab)     "Securities Act" means the United States Securities Act of 1933, as
amended, together with any Rules and Regulations promulgated thereunder;



(ac)     "Subject Removal Date" has the meaning ascribed to it in section "5.1"
hereinbelow;



(ad)     "subsidiary" means any company or companies of which more than 50% of
the outstanding shares carrying votes at all times (provided that the ownership
of such shares confers the right at all times to elect at least a majority of
the board of directors of such company or companies) are for the time being
owned by or held for a company and/or any other company in like relation to the
company, and includes any company in like relation to the subsidiary;



(ae)     "Transfer Documents" has the meaning ascribed to it in section "7.2"
hereinbelow; and



(af)     "Vendor" and "Vendors" means, individually and/or collectively, as the
case may be, each of Eduardo M. Esteffan, Fresia Sepulveda, Eduardo S. Esteffan,
Gretchen Esteffan, Claudio Esteffan and Integrity.



1.2                Schedule. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedule which is attached to this Agreement and
which forms a material part hereof:



 

Schedule

Description

 

Schedule "A":

Property.



1.3                Interpretation. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:



(a)       the words "herein", "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, section or other subdivision of this Agreement;



(b)       the headings are for convenience only and do not form a part of this
Agreement nor are they intended to interpret, define or limit the scope or
extent of this or any provision of this Agreement;



(c)       any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



--------------------------------------------------------------------------------



- 6 -

(d) words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.



 

Article 2
GRANT, MAINTENANCE, EXERCISE AND TERMINATION OF THE OPTION



2.1                Grant of the Option. Subject to the terms and conditions
hereof and based upon the representations, warranties and covenants contained in
Articles "3" and "4" hereinbelow and the prior satisfaction of the conditions
precedent which are set forth in Article "5" hereinbelow, the Vendors hereby
agrees to give and grant to the Purchaser the sole and exclusive right and
option to acquire an undivided 100% legal, beneficial and registerable interest
in and to the mineral property interests comprising the Property (again, the
"Option") and, in order to maintain the Option in good standing and in full
force and effect, the Purchaser hereby agrees to exercise the Option on or
before the Closing Date (and which period in time from the Effective Date herein
to the Closing Date is referred to as the "Option Period") for each of the
considerations provided for in accordance with section "2.2" hereinbelow.



2.2                Consideration for and maintenance of the Option. In order to
keep the right and Option granted to the Purchaser in respect of the Property in
good standing and in force and effect during the Option Period the Purchaser
shall be obligated to provide the following consideration to the Vendors in the
following manner:



(a)       Affiliate Share Transfer: in contemplation of each of the Vendor's
various and potential continuing roles within the Company upon the exercise of
the within Option and the proposed Closing of this Agreement, the Purchaser will
be required to cause a certain existing founding shareholder of the Company
(that being Paul D. Brock; a current director of the Purchaser and herein the
"Affiliate") to sell an aggregate of 35,500,000 restricted and control and
issued and outstanding common shares from the holdings of such Affiliate in and
to the Purchaser (each an "Affiliate Share") to the order and direction of the
Vendors at a purchase price of U.S. $0.0001 per Affiliate Share:



 

Vendors

Proposed allocation of Affiliate Shares

   

Eduardo M. Esteffan:

1,849,700 Affiliate Shares

   

Fresia Sepulveda:

1,500,000 Affiliate Shares

   

Eduardo S. Esteffan:

1,200,000 Affiliate Shares

   

Gretchen Esteffan:

1,300,000 Affiliate Shares

   

Claudio Esteffan:

1,300,000 Affiliate Shares

   

Integrity:

28,050,300

Affiliate Shares    

Subtotal:

35,200,000 Affiliate Shares

         

Vendor nominee(s)

Proposed allocation of Affiliate Shares

   

Guillermo Ortiz:

220,000 Affiliate Shares

   

Eduardo Aguirre:

40,000 Affiliate Shares

   

Hector Olivares:

40,000

Affiliate Shares    

Subtotal:

300,000 Affiliate Shares

   

Total:

35,500,000 Affiliate Shares

;





--------------------------------------------------------------------------------



- 7 -



(b)       Consulting Arrangements: in contemplation of certain agents to the
Vendors having and continuing to have certain roles within the Company upon the
exercise of the within Option and the proposed Closing of this Agreement; and to
take effective only upon the Closing herein; the Purchaser will use its
reasonably commercial efforts to enter into industry standard forms of proposed
consulting arrangements (collectively, the "Consulting Arrangements") with
certain of the finally determined agents to the Vendors (collectively, the
"Consultants" herein) therein providing for, without limitation, the provision
of certain consulting services to be provided by the Consultants to the
Purchaser in connection with the exploration, development and expansion of the
Property in consideration of, among other matters, the provision of the monthly
payments by the Purchaser to each of the Consultants together with entitlement
for the Consultants to participate in the Purchaser's then incentive stock
option plan subject, at all times, to the final determination of the Board of
Directors of the Purchaser in each such instance; and



(c)       Maintenance payments: pay, or cause to be paid, to or on the Vendors'
behalf as the Purchaser may determine, in the Purchaser's sole and absolute
discretion, all underlying option, regulatory and governmental payments and
assessment work required to keep the mineral property interests comprising the
Property and any underlying option agreements respecting any of the mineral
property interests comprising the Property in goodstanding during the Option
Period of this Agreement.



2.3                Resale restrictions and legending of Affiliate Share
certificates. The Vendors hereby acknowledge and agree that neither the
Purchaser nor the Affiliate makes any representations as to any resale or other
restriction affecting the Affiliate Shares and that it is presently contemplated
that the Affiliate Shares will be transferred by the Affiliate to the Vendors in
reliance upon the registration and prospectus exemptions contained in certain
sections of the United States Securities Act of 1933 (the "Securities Act")
which will impose a trading restriction in the United States on the Shares for a
period of at least 12 months from the Closing Date. In addition, the Vendors
hereby also acknowledges and agrees that the within obligation of the Affiliate
to transfer the Affiliate Shares pursuant to section "2.2" hereinabove will be
subject to each of the Purchaser and the Affiliate being satisfied that an
exemption from applicable registration and prospectus requirements is available
under the Securities Act and all applicable securities laws in respect of each
of the Vendors and the Affiliate Shares.



                      

The Vendors hereby also acknowledge and understand that neither the sale of the
Affiliate Shares which the Vendors are acquiring nor any of the Affiliate Shares
themselves have been registered under the Securities Act or any state securities
laws, and, furthermore, that the Affiliate Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available. The Vendors also acknowledge and understand that
the certificates representing the Affiliate Shares will be stamped with the
following legend (or substantially equivalent language) restricting transfer in
the following manner if such restriction is required by the Regulatory
Authorities:





"The transfer of the securities represented by this certificate is prohibited
except in accordance with the provisions of Regulation S promulgated under the
United States Securities Act of 1933, as amended (the "Act"), pursuant to
registration under the Act or pursuant to an available exemption from
registration. In addition, hedging transactions involving such securities may
not be conducted unless in compliance with the Act.".

or



--------------------------------------------------------------------------------



- 8 -

"The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended, or the laws of any state,
and have been issued pursuant to an exemption from registration pertaining to
such securities and pursuant to a representation by the security holder named
hereon that said securities have been acquired for purposes of investment and
not for purposes of distribution. These securities may not be offered, sold,
transferred, pledged or hypothecated in the absence of registration, or the
availability of an exemption from such registration. The stock transfer agent
has been ordered to effectuate transfers only in accordance with the above
instructions.";



and the Vendors hereby consent to the Purchaser making a notation on its records
or giving instructions to any transfer agent of the Purchaser in order to
implement the restrictions on transfer set forth and described hereinabove.



                      

The Vendors also acknowledge and understand that:





(a)       the Affiliate Shares are restricted securities within the meaning of
"Rule 144" promulgated under the Securities Act;



(b)       the exemption from registration under Rule 144 will not be available
in any event for at least one year from the date of transfer of the Affiliate
Shares to the Vendors, and even then will not be available unless (i) a public
trading market then exists for the common stock of the Purchaser, (ii) adequate
information concerning the Purchaser is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and



(c)       any sale of the Affiliate Shares may be made by the Vendors only in
limited amounts in accordance with such terms and conditions.



2.4                Standstill provisions. In consideration of the Purchaser's
within agreement to purchase the Property and to enter into the terms and
conditions of this Agreement, the Vendors hereby undertakes for themselves, and
for each of the Vendors' respective agents and advisors, that they will not
until the earlier of the Closing Date or the termination of this Agreement
approach or consider any other potential purchasers, or make, invite, entertain
or accept any offer or proposal for the proposed sale of any mineral property
interests comprising the Property or, for that matter, disclose any of the terms
of this Agreement, without the Purchaser's prior written consent. In this regard
the Vendors hereby acknowledge that the foregoing restrictions are important to
the business of the Purchaser and that a breach by the Vendors of any of the
covenants herein contained would result in irreparable harm and significant
damage to the Purchaser that would not be adequately compensated for by monetary
award. Accordingly, the Vendors hereby agree that, in the event of any such
breach, in addition to being entitled as a matter of right to apply to a Court
of competent equitable jurisdiction for relief by way of restraining order,
injunction, decree or otherwise as may be appropriate to ensure compliance with
the provisions hereof, the Vendors will also be liable to the Purchaser, as
liquidated damages, for an amount equal to the amount received and earned by any
such Party as a result of and with respect to any such breach. The Vendors also
acknowledge and agree that if any of the aforesaid restrictions, activities,
obligations or periods are considered by a Court of competent jurisdiction as
being unreasonable, they agree that said Court shall have authority to limit
such restrictions, activities or periods as the Court deems proper in the
circumstances.



2.5                Termination of the Option. The Option shall terminate upon
90-calendar days' prior written notice being first being provided by the Vendors
to the Purchaser:



(a)       if the Purchaser fails to arrange for the completion of the Affiliate
Share Transfer by the Affiliate to the order and direction of the Vendors in
accordance with paragraph "2.2(a)" hereinabove during the Option Period and
prior to the time period and the Closing Date as specified in paragraph "2.2(a)"
hereinabove; or



--------------------------------------------------------------------------------



- 9 -

(b)       if the Purchaser fails to pay, or cause to be paid, to or on the
Vendors' behalf as the Purchaser may determine, in the Purchaser's sole and
absolute discretion, all underlying option, regulatory and governmental payments
and assessment work required to keep the mineral property interests comprising
the Property and any underlying option agreements respecting any of the mineral
property interests comprising the Property in goodstanding in accordance with
paragraph "2.2(c)" hereinabove.



2.6 Termination by the Purchaser of the Option. Prior to the exercise of the
Option the Purchaser may terminate the Option by providing a notice of
termination to the Vendors in writing of its desire to do so at least 30
calendar days prior to its decision to do so. After such 30-calendar days'
period the Purchaser shall have no further obligations, financial or otherwise,
under this Agreement, except that the provisions of section "2.8" hereinbelow
shall become immediately applicable to the Purchaser upon providing the said
notice of termination to the Vendors.



2.7                No interest in the Property upon termination of the Option.
If the Option is so terminated in accordance with either of sections "2.5" or
"2.6" hereinabove the Purchaser shall have no interest in and to any of the
mineral property interests comprising the Property, and any and all prior
Affiliate Share Transfer transfers, Consulting Arrangements and maintenance
payments made, or caused to be made, or incurred by the Purchaser to or on
behalf of the Vendors or any of the mineral property interests comprising the
Property under this Agreement, shall then be non-refundable by the Vendors to
the Purchaser for which the Purchaser shall have no recourse, and the provisions
of section "2.8" hereinbelow shall become immediately applicable to the
Purchaser.



2.8                Obligations on termination of the Option. If the Option is
terminated otherwise than upon the exercise thereof pursuant to this Article,
then the Purchaser shall:



(a)       leave in good standing for a period of at least 60 calendar days from
the termination of the Option those mineral property interests comprising the
Property that are in good standing on the date thereof;



(b)       cause to be delivered to the Vendors the Transfer Documents and bills
of sale in recordable form whereby the Purchaser's entire right, title and
interest in and to the mineral property interests comprising the Property has
been transferred to the Vendors free and clear of all liens or charges arising
from the Purchaser's activities on the mineral property interests comprising the
Property to the date thereof; and



(c)       deliver at no cost to the Vendors within 30 calendar days of such
termination copies of all reports, maps, assay results and other relevant
technical data compiled by or in the possession of the Purchaser with respect to
the mineral property interests comprising the Property and not theretofore
already furnished to the Vendors.



2.9                Deemed exercise of the Option. At such time as the Purchaser
has caused the completion of the Affiliate Share Transfer, entered into each of
the Consulting Arrangements and made each of the required maintenance payments
in accordance with section "2.2" hereinabove, within the Option Period and the
time periods as specified in section "2.2", then the Option shall be deemed to
have been exercised by the Purchaser, and the Purchaser shall have thereby, in
accordance with the terms and conditions of this Agreement and without any
further act required on its behalf, acquired an undivided 100% legal, beneficial
and registerable interest in and to the mineral property interests comprising
the Property.





--------------------------------------------------------------------------------



- 10 -

Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS BY THE VENDORS



3.1                General representations, warranties and covenants by the
Vendors. In order to induce the Purchaser to enter into and consummate this
Agreement, the Vendors hereby, jointly and severally, represent to, warrant to
and covenant with the Purchaser, with the intent that the Purchaser will rely
thereon in entering into this Agreement and in concluding the transactions
contemplated herein, that, to the best of the knowledge, information and belief
of each of the Vendors, after having made due inquiry:



(a)       each of the Vendors and/or agents to the Vendors is and will be
qualified to do business in those jurisdictions where it is necessary to fulfill
each of the Vendor's obligations under this Agreement, and each of the Vendors
has the full power and authority to enter into this Agreement and any agreement
or instrument referred to or contemplated by this Agreement;



(b)       each of the Vendors has the requisite power, authority and capacity to
fulfill the Vendor's obligations under this Agreement;



(c)       the execution and delivery of this Agreement and the agreements
contemplated hereby have been duly authorized by all necessary action on each of
the Vendor's part;



(d)       this Agreement constitutes a legal, valid and binding obligation of
each of the Vendors enforceable against the Vendors in accordance with its
terms, except as enforcement may be limited by laws of general application
affecting the rights of creditors;



(e)       prior to the Subject Removal Date each of the Vendors will have
obtained all authorizations, approvals, including Regulatory Approval, or
waivers that may be necessary or desirable in connection with the transactions
contemplated in this Agreement, and other actions by, and have made all filings
with, any and all Regulatory Authorities from whom any such authorization,
approval or other action is required to be obtained or to be made in connection
with the transactions contemplated herein, and all such authorizations,
approvals and other actions will be in full force and effect, and all such
filings will have been accepted by each of the Vendors who will be in compliance
with, and have not committed any breach of, any securities laws, regulations or
policies of any Regulatory Authority to which either the Vendors or any of the
mineral property interests comprising the Property may be subject;



(f)       except for Regulatory Approval of this Agreement by the appropriate
Regulatory Authorities, there are no other consents, approvals or conditions
precedent to the performance of this Agreement which have not been obtained;



(g)       the Vendors are not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which the Vendors are subject or
which apply to the Vendors;



--------------------------------------------------------------------------------



- 11 -

(h)       no proceedings are pending for, and the Vendors are unaware of, any
basis for the institution of any proceedings leading to the placing of any of
the Vendors in bankruptcy or subject to any other laws governing the affairs of
insolvent persons;



(i)       the Vendors have not received, nor have the Vendors requested or do
the Vendors require to receive, any offering memorandum or similar document
describing the business and affairs of the Purchaser in order to assist the
Vendors in entering into this Agreement and in consummating the transactions
contemplated herein;



(j)       except as otherwise provided for herein, the Vendors have not
retained, employed or introduced any broker, finder or other person who would be
entitled to a brokerage commission or finder's fee arising out of the
transactions contemplated hereby;



(k)       the Vendors are not, nor until or at the Closing Date will the Vendors
be, in breach of any provision or condition of, nor have the Vendors done or
omitted to do anything that, with or without the giving of notice or lapse or
both, would constitute a breach of any provision or condition of, or give rise
to any right to terminate or cancel or accelerate the maturity of any payment
under, any deed of trust, contract, certificate, consent, permit, license or
other instrument to which either of the Vendors is a party, by which either of
the Vendors is bound or from which any of the Vendors derives benefit, any
judgment, decree, order, rule or regulation of any court or governmental
authority to which any of the Vendors is subject, or any statute or regulation
applicable to any of the Vendors, to an extent that, in the aggregate, has a
material adverse affect on either of the Vendors or on any of the mineral
property interests comprising the Property;



(l)       each Vendor will give to the Purchaser, within at least five calendar
days prior to the Closing Date, by written notice, particulars of:



(i)       each occurrence within the Vendor' knowledge after the Effective Date
of this Agreement that, if it had occurred before the Effective Date, would have
been contrary to any of the Vendor's representations or warranties contained
herein; and



(ii)      each occurrence or omission within the Vendor's knowledge after the
Effective Date that constitutes a breach of any of the Vendor's covenants
contained in this Agreement;



(m)      the making of this Agreement and the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which any of the Vendors is subject, or constitute or result in a
default under any agreement, contract or commitment to which any of the Vendors
is a party;



(ii)      give to any party the right of termination, cancellation or
acceleration in or with respect to any agreement, contract or commitment to
which any of the Vendors is a party;



--------------------------------------------------------------------------------



- 12 -

(iii)     give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to any of the Vendors which is
necessary or desirable in connection with the conduct and operations of each
Vendor's business and the ownership or leasing of each Vendor's business assets;
or



(iv)      constitute a default by any of the Vendors, or any event which, with
the giving of notice or lapse of time or both, might constitute an event of
default, under any agreement, contract, indenture or other instrument relating
to any indebtedness of any of the Vendors which would give any party to that
agreement, contract, indenture or other instrument the right to accelerate the
maturity for the payment of any amount payable under that agreement, contract,
indenture or other instrument;



(n)       neither this Agreement nor any other document, certificate or
statement furnished to the Purchaser by or on behalf of the Vendors in
connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Purchaser to enter into this
Agreement; and



(o)       the Vendors are not aware of any fact or circumstance which has not
been disclosed to the Purchaser which should be disclosed in order to prevent
the representations, warranties and covenants contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



3.2                Representations, warranties and covenants by the Vendors
respecting the Property. In order to induce the Purchaser to enter into and
consummate this Agreement, the Vendors hereby, jointly and severally, also
represent to, warrant to and covenants with the Purchaser, with the intent that
the Purchaser will also rely thereon in entering into this Agreement and in
concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of each of the Vendors, after having made due
inquiry:



(a)       the Vendors are the legal and beneficial owner of all of the mineral
property interests comprising the Property; the particulars of which mineral
property interests comprising the Property being more particularly described in
Schedule "A" which is attached hereto;



(b)       the Vendors are authorized to hold the right to explore and develop
each of the mineral property interests comprising the Property and all Property
Rights held by the Vendors in and to the mineral property interests comprising
the Property;



(c)       the Vendors hold all of the mineral property interests comprising the
Property free and clear of all liens, charges and claims of others;



(d)       no other person, firm or corporation has any written or oral
agreement, option, understanding or commitment, or any right or privilege
capable of becoming an agreement, for the purchase from the Vendors of any
interest in and to any of the mineral property interests comprising the
Property;



--------------------------------------------------------------------------------



- 13 -

(e)       the mineral property interests comprising the Property have been duly
and validly located and recorded in a good and minerlike manner pursuant to
applicable mining laws;



(f)       all permits and licenses covering the mineral property interests
comprising the Property have been duly and validly issued pursuant to applicable
mining laws and are in good standing by the proper doing and filing of
assessment work and the payment of all fees, taxes and rentals in accordance
with the requirements of applicable mining laws and the performance of all other
actions necessary in that regard;



(g)       where appropriate, the Vendors have insured the mineral property
interests comprising the Property against loss or damage on a replacement cost
basis;



(h)       all conditions on and relating to the mineral property interests
comprising the Property and the operations conducted thereon by or on behalf of
the Vendors are in compliance with all applicable laws, regulations or orders
and including, without limitation, all laws relating to environmental matters,
waste disposal and storage and reclamation;



(i)       there are no outstanding orders or directions relating to
environmental matters requiring any work, repairs, construction or capital
expenditures with respect to any of the mineral property interests comprising
the Property and the conduct of the operations related thereto, nor have the
Vendors received any notice of same;



(j)       there is no adverse claim or challenge against or to the ownership of
or title to any of the mineral property interests comprising the Property or
which may impede the development of any of the mineral interests comprising the
Property, nor, to the best of the knowledge, information and belief of each of
the Vendors, after having made due inquiry, is there any basis for any potential
claim or challenge, and, to the best of the knowledge, information and belief of
each of the Vendors, after having made due inquiry, no person has any royalty,
net profits or other interests whatsoever in any production from any of the
mineral property interests comprising the Property;



(k)       there are no actions, suits, proceedings or investigations (whether or
not purportedly against or on behalf of the Vendors), pending or threatened,
which may affect, without limitation, the rights of any of the Vendors to
transfer any interest in and to the mineral property interests comprising the
Property to the Purchaser at law or in equity, or before or by any federal,
state, provincial, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, and, without
limitation, there are no claims or potential claims under any relevant family
relations legislation or other equivalent legislation affecting any of the
mineral property interests comprising the Property. In addition, the Vendors are
not now aware of any existing ground on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success;



(l)       the Vendors have delivered to the Purchaser all Property Documentation
in the Vendors' possession or control relating to the mineral property interests
comprising the Property together with copies of all permits, permit applications
and applications for exploration and exploitation rights respecting any of the
mineral property interests comprising the Property;



--------------------------------------------------------------------------------



- 14 -

(m)       the Vendors will also deliver, or caused to be delivered, to the
Purchaser as soon as conveniently possible after the Effective Date, however,
prior to the Subject Removal Date, an independent geological report or reports
respecting the mineral property interests comprising the Property, together
with, if required, a title opinion or opinions respecting the mineral property
interests comprising the Property, all as addressed to the Purchaser and
prepared in accordance with applicable rules and policies, together with such
other documentation as the Purchaser may require in order to seek and obtain
Regulatory Approval for each of the transactions contemplated by this Agreement;
and



(n)       the Vendors are not aware of any fact or circumstance which has not
been disclosed to the Purchaser which should be disclosed in order to prevent
the representations and warranties contained in this section from being
misleading or which would likely affect the decision of the Purchaser to enter
into this Agreement.



3.3                Continuity of the representations, warranties and covenants
by the Vendors. The representations, warranties and covenants by the Vendors
contained in this Article "3", or in any certificates or documents delivered
pursuant to the provisions of this Agreement or in connection with the
transactions contemplated hereby, will be true at and as of the Closing Date as
though such representations, warranties and covenants were made at and as of
such time. Notwithstanding any investigations or inquiries made by the Purchaser
or by the Purchaser's professional advisors prior to the Closing Date, or the
waiver of any condition by the Purchaser, the representations, warranties and
covenants of the Vendors contained in this Article "3" shall survive the Closing
Date and shall continue in full force and effect for a period of one year from
the Closing Date; provided, however, that the Vendors shall not be responsible
for the breach of any representation, warranty or covenant of the Vendors
contained herein caused by any act or omission of the Purchaser prior to the
Effective Date hereof of which the Vendors were unaware or as a result of any
action taken by the Purchaser after the Effective Date. In the event that any of
the said representations, warranties or covenants are found by a court of
competent jurisdiction to be incorrect and such incorrectness results in any
loss or damage sustained directly or indirectly by the Purchaser, then the
Vendors will pay the amount of such loss or damage to the Purchaser within 30
calendar days of receiving notice of judgment therefor; provided, however, that
the Purchaser will not be entitled to make any claim unless the loss or damage
suffered may exceed the amount of U.S. $1,000.



 

Article 4
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE PURCHASER



4.1                Warranties, representations and covenants by the Purchaser.
In order to induce the Vendors to enter into and consummate this Agreement, the
Purchaser hereby warrants to, represents to and covenants with each of the
Vendors, with the intent that the Vendors will rely thereon in entering into
this Agreement and in concluding the transactions contemplated herein, that, to
the best of the knowledge, information and belief of the Purchaser, after having
made due inquiry:



(a)       the Purchaser is a corporation duly incorporated under the laws of the
State of Nevada, U.S.A., is validly existing and is in good standing with
respect to all statutory filings required by the Nevada Revised Statutes;



(b)       the Purchaser is qualified to do business in those jurisdictions where
it is necessary to fulfill the Purchaser's obligations under this Agreement, and
the Purchaser has the full power and authority to enter into this Agreement and
any agreement or instrument referred to or contemplated by this Agreement;



--------------------------------------------------------------------------------



- 15 -

(c)       the execution and delivery of this Agreement and the agreements
contemplated hereby has been duly authorized by all necessary corporate action
on the Purchaser's part;



(d)       prior to the Subject Removal Date the Purchaser will have obtained all
authorizations, approvals, including Regulatory Approval, or waivers that may be
necessary or desirable in connection with the transactions contemplated in this
Agreement, and other actions by, and have made all filings with, any and all
Regulatory Authorities from whom any such authorization, approval or other
action is required to be obtained or to be made in connection with the
transactions contemplated herein, and all such authorizations, approvals and
other actions will be in full force and effect, and all such filings will have
been accepted by the Purchaser who will be in compliance with, and have not
committed any breach of, any securities laws, regulations or policies of any
Regulatory Authority to which the Purchaser may be subject;



(e)       except for Regulatory Approval of this Agreement by the appropriate
Regulatory Authorities, there are no other consents, approvals or conditions
precedent to the performance of this Agreement which have not been obtained;



(f)       this Agreement constitutes a legal, valid and binding obligation of
the Purchaser enforceable against the Purchaser in accordance with its terms,
except as enforcement may be limited by laws of general application affecting
the rights of creditors;



(g)       no proceedings are pending for, and the Purchaser is unaware of, any
basis for the institution of any proceedings leading to the dissolution or
winding up of the Purchaser or the placing of the Purchaser in bankruptcy or
subject to any other laws governing the affairs of insolvent companies;



(h)       there is no basis for and there are no actions, suits, judgments,
investigations or proceedings outstanding or pending or, to the best of the
knowledge, information and belief of the Purchaser, after making due inquiry,
threatened against or affecting the Purchaser at law or in equity or before or
by any federal, state, municipal or other governmental department, commission,
board, bureau or agency;



(i)       the Purchaser is not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which the Purchaser is subject or
which apply to the Purchaser;



(j)       the Purchaser will save the Vendors harmless in respect of all claims,
liabilities and expenses arising out of the Purchaser's activities on any of the
mineral property interests comprising the Property;



(k)       the Purchaser will do all work on the Property in a good and minerlike
fashion and in accordance with all applicable laws, regulations, orders and
ordinances of any governmental authority;



--------------------------------------------------------------------------------



- 16 -

(l)       the Purchaser is not in breach of any provision or condition of, nor
has the Purchaser done or omitted anything that, with or without the giving of
notice or lapse or both, would constitute a breach of any provision or condition
of, or give rise to any right to terminate or cancel or accelerate the maturity
of any payment under, any deed of trust, contract, certificate, consent, permit,
license or other instrument to which the Purchaser is a party, by which the
Purchaser is bound or from which the Purchaser derives benefit, any judgment,
decree, order, rule or regulation of any court or governmental authority to
which the Purchaser is subject, or any statute or regulation applicable to the
Purchaser, to an extent that, in the aggregate, has a material adverse affect on
the Purchaser;



(m)       the Purchaser will give to the Vendors, within at least five calendar
days prior to the Closing Date (as hereinafter defined), by written notice,
particulars of:



(i)       each occurrence within the Purchaser's knowledge after the Effective
Date of this Agreement that, if it had occurred before the Effective Date, would
have been contrary to any of the Purchaser's representations or warranties
contained herein; and



(ii)      each occurrence or omission within the Purchaser's knowledge after the
Effective Date that constitutes a breach of any of the Purchaser's covenants
contained in this Agreement;



(n)       the making of this Agreement and the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the incorporation documents of the Purchaser;



(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which the Purchaser is subject, or constitute or result in a default
under any agreement, contract or commitment to which the Purchaser is a party;



(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any agreement, contract or commitment to
which the Purchaser is a party;



(iv)      give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to the Purchaser which is necessary
or desirable in connection with the conduct and operations of the Purchaser's
business and the ownership or leasing of the Purchaser's business assets; or



(v)       constitute a default by the Purchaser or any event which, with the
giving of notice or lapse of time or both, might constitute an event of default,
under any agreement, contract, indenture or other instrument relating to any
indebtedness of the Purchaser which would give any party to that agreement,
contract, indenture or other instrument the right to accelerate the maturity for
the payment of any amount payable under that agreement, contract, indenture or
other instrument;



--------------------------------------------------------------------------------



- 17 -

(o)       neither this Agreement nor any other document, certificate or
statement furnished to the Vendors by or on behalf of the Purchaser in
connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading;
and



(p)       the Purchaser is not aware of any fact or circumstance which has not
been disclosed to the Vendors which should be disclosed in order to prevent the
representations, warranties and covenants contained in this section from being
misleading or which would likely affect the decision of the Vendors to enter
into this Agreement.



4.2                Continuity of the representations, warranties and covenants
by the Purchaser. The representations, warranties and covenants of the Purchaser
contained in this Article "4", or in any certificates or documents delivered
pursuant to the provisions of this Agreement or in connection with the
transactions contemplated hereby, will be true at and as of the Closing Date as
though such representations, warranties and covenants were made at and as of
such time. Notwithstanding any investigations or inquiries made by the Vendors
or by the Vendors' professional advisors prior to the Closing Date, or the
waiver of any condition by the Vendors, the representations, warranties and
covenants of the Purchaser contained in this Article "4" shall survive the
Closing Date and shall continue in full force and effect for a period of one
year from the Closing Date; provided, however, that the Purchaser shall not be
responsible for the breach of any representation, warranty or covenant of the
Purchaser contained herein caused by any act or omission of the Vendors prior to
the Effective Date hereof of which the Purchaser was unaware or as a result of
any action taken by the Vendors after the Effective Date. In the event that any
of the said representations, warranties or covenants are found by a court of
competent jurisdiction to be incorrect and such incorrectness results in any
loss or damage sustained directly or indirectly by the Vendors, then the
Purchaser will pay the amount of such loss or damage to the Vendors within 30
calendar days of receiving notice of judgment therefor; provided, however, that
the Vendors will not be entitled to make any claim unless the loss or damage
suffered may exceed the amount of U.S. $1,000.



 

Article 5
CONDITIONS PRECEDENT TO CLOSING



5.1                Parties' conditions precedent prior to the Closing Date. All
of the rights, duties and obligations of each of the Parties hereto under this
Agreement are subject to the following conditions precedent for the exclusive
benefit of each of the Parties fulfilled in all material aspects in the
reasonable opinion of each of the Parties or to be waived by each or any of the
Parties, as the case may be, as soon as possible after the Effective Date,
however, unless specifically indicated as otherwise, not later than 120 calendar
days after the Effective Date and not later than 10 calendar days prior to the
Closing Date (such date being the "Subject Removal Date" herein):



(a)       receipt of all necessary approvals, including Regulatory Approval,
from all Regulatory Authorities having jurisdiction over the Parties hereto and
the transactions contemplated by this Agreement, to the terms and conditions of
and the transactions contemplated by this Agreement; and



(b)       if required, shareholders of the Purchaser passing an ordinary
resolution or, where required, a special resolution, approving the terms and
conditions of this Agreement and all of the transactions contemplated hereby or,
in the alternative, shareholders of the Purchaser holding 100% of the issued
shares of the Purchaser providing written consent resolutions evidencing their
approval to the terms and conditions of this Agreement and all of the
transactions contemplated hereby.



--------------------------------------------------------------------------------



- 18 -

5.2                Parties' waiver of conditions precedent. The conditions
precedent set forth in section "5.1" hereinabove are for the exclusive benefit
of each of the Parties hereto and may be waived by each or any of the Parties in
writing and in whole or in part at any time, however, not later than the Subject
Removal Date.



5.3                The Vendors' conditions precedent. The rights, duties and
obligations of the Vendors under this Agreement are also subject to the
following conditions precedent for the exclusive benefit of the Vendors
fulfilled in all material aspects in the reasonable opinion of the Vendors or to
be waived by the Vendors as soon as possible after the Effective Date, however,
unless specifically indicated as otherwise, not later than 10 calendar days
prior to the Subject Removal Date:



(a)       the representations, warranties and covenants of the Purchaser
contained herein shall be true and correct as of and on the Subject Removal
Date;



(b)       the Purchaser shall have complied with all warranties,
representations, covenants and agreements herein agreed to be performed or
caused to be performed by the Purchaser on or before the Subject Removal Date;



(c)       the Purchaser will have obtained all authorizations, approvals,
including Regulatory Approval, or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities
from whom any such authorization, approval or other action is required to be
obtained or to be made in connection with the transactions contemplated herein,
and all such authorizations, approvals and other actions will be in full force
and effect, and all such filings will have been accepted by the Purchaser who
will be in compliance with, and have not committed any breach of, any securities
laws, regulations or policies of any Regulatory Authority to which the Purchaser
may be subject;



(d)       all matters which, in the opinion of counsel for the Vendors, are
material in connection with the transactions contemplated by this Agreement
shall be subject to the favourable opinion of such counsel, and all relevant
records and information shall be supplied to such counsel for that purpose;



(e)       no material loss or destruction of or damage to the Purchaser shall
have occurred since the Effective Date;



(f)       no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:



(i)       the purchase or transfer of any interest in and to the mineral
property interests comprising the Property as contemplated by this Agreement or
the right of the Vendors to dispose of any interest in and to any of the mineral
property interests comprising the Property; or



(ii)      the right of the Purchaser to conduct the Purchaser's operations and
carry on, in the normal course, the Purchaser's business and operations as the
Purchaser has carried on in the past;



--------------------------------------------------------------------------------



- 19 -

(g)       the delivery to the Vendors by the Purchaser, on a confidential basis,
of the following documentation and information:



(i)       a copy of all material contracts, agreements, reports and title
information of any nature respecting the Purchaser and each of its subsidiaries,
if any; and



(ii)      details of any lawsuits, claims or potential claims relating to the
Purchaser or to any of the Purchaser's subsidiaries, if any, of which the
Purchaser is aware and the Vendors is unaware;



(h)       the Purchaser will, for a period of not less than five calendar days
during the period commencing on the Effective Date and continuing until not
later than 30 calendar days prior to the Subject Removal Date, during normal
business hours:



(i)       make available for inspection by the solicitors, auditors and
representatives of the Vendors, at such location as is appropriate, all of the
Purchaser's and each of the Purchaser's subsidiaries', if any, books, records,
contracts, documents, correspondence and other written materials, and afford
such persons every reasonable opportunity to make copies thereof and take
extracts therefrom at the sole cost of the Vendors; provided such persons do not
unduly interfere in the operations of the Purchaser or any of the Purchaser's
subsidiaries, if any;



(ii)      authorize and permit such persons at the risk and the sole cost of the
Vendors, and only if such persons do not unduly interfere in the operations of
the Purchaser and each of the Purchaser's subsidiaries, if any, to attend at all
of their places of business and operations to observe the conduct of their
businesses and operations, inspect their properties and assets and make physical
counts of their inventories, shipments and deliveries; and



(iii)     require the Purchaser's and each of the Purchaser's subsidiaries', if
any, management personnel to respond to all reasonable inquiries concerning the
Purchaser's and each of the Purchaser's subsidiaries', if any, business assets
or the conduct of their businesses relating to their liabilities and
obligations; and



(i)       the completion by the Vendors and by the Vendors' professional
advisors of a thorough due diligence and operations review of the businesses and
operations of the Purchaser and each of the Purchaser's subsidiaries, if any, to
the sole and absolute satisfaction of the Vendors.



5.4                The Vendors' waiver of conditions precedent. The conditions
precedent set forth in section "5.3" hereinabove are for the exclusive benefit
of the Vendors and may be waived by the Vendors in writing and in whole or in
part at any time after the Effective Date, however, unless specifically
indicated as otherwise, not later than 10 calendar days prior to the Subject
Removal Date.



5.5                The Purchaser's conditions precedent. The rights, duties and
obligations of the Purchaser under this Agreement are also subject to the
following conditions precedent for the exclusive benefit of the Purchaser
fulfilled in all material aspects in the reasonable opinion of the Purchaser or
to be waived by the Purchaser as soon as possible after the Effective Date,
however, unless specifically indicated as otherwise, not later than 10 calendar
days prior to the Subject Removal Date:



--------------------------------------------------------------------------------



- 20 -

(a)       the representations, warranties and covenants of the Vendors contained
herein shall be true and correct as of and on the Subject Removal Date;



(b)       the Vendors shall have complied with all warranties, representations,
covenants and agreements herein agreed to be performed or caused to be performed
by the Vendors on or before the Subject Removal Date;



(c)       the Vendors will have obtained all authorizations, approvals,
including Regulatory Approval, or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities
from whom any such authorization, approval or other action is required to be
obtained or to be made in connection with the transactions contemplated herein,
and all such authorizations, approvals and other actions will be in full force
and effect, and all such filings will have been accepted by the Vendors who will
be in compliance with, and have not committed any breach of, any securities
laws, regulations or policies of any Regulatory Authority to which the Vendors
may be subject;



(d)       all matters which, in the opinion of counsel for the Purchaser, are
material in connection with the transactions contemplated by this Agreement
shall be subject to the favourable opinion of such counsel, and all relevant
records and information shall be supplied to such counsel for that purpose;



(e)       no material loss or destruction of or damage to any of the mineral
property interests comprising the Property shall have occurred since the
Effective Date;



(f)       no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:



(i)       the sale or transfer of any interest in and to the mineral property
interests comprising the Property as contemplated by this Agreement or the right
of the Purchaser to acquire any interest in and to any of the mineral property
interests comprising the Property; or



(ii)      the right of the Purchaser to conduct the Purchaser's operations and
carry on, in the normal course, the Purchaser's business and operations as the
Purchaser has carried on in the past;



(g)       the delivery to the Purchaser by the Vendors, on a confidential basis,
of all Property Documentation and including, without limitation,:



(i)       a copy of all material contracts, agreements, reports and title
information of any nature respecting any of the mineral interests comprising the
Property; and



(ii)      details of any lawsuits, claims or potential claims relating to any of
the mineral interests comprising the Property of which the Vendors are aware and
the Purchaser is unaware;



--------------------------------------------------------------------------------



- 21 -

(h)       the delivery by the Vendors to the Purchaser of an opinion of counsel
for the Vendors, in a form satisfactory to the Purchaser's counsel, acting
reasonably, dated as at the date of delivery, to the effect that:



(i)       the Vendors are the legal and beneficial owner of all of the mineral
property interests comprising the Property prior to the completion of the
transactions contemplated by this Agreement;



(ii)      the Vendor holds the right to explore and develop each of the mineral
property interests comprising the Property and all Property Rights held by the
Vendors in and to the mineral property interests comprising the Property;



(iii)     the Vendors hold all of the mineral property interests comprising the
Property free and clear of all liens, charges and claims of others;



(iv)      the mineral property interests comprising the Property have been duly
and validly located and recorded in a good and minerlike manner pursuant to all
applicable laws and are in good standing;



(v)       based on actual knowledge and belief, such counsel knows of no adverse
claim or challenge against or to the ownership of or title to any of the mineral
property interests comprising the Property or which may impede their
development, and, based on actual knowledge and belief, such counsel is not
aware of any basis for any potential claim or challenge, and, based on actual
knowledge and belief, such counsel knows of no outstanding agreements or options
to acquire or purchase any portion of any of the mineral property interests
comprising the Property, and no person has any royalty, net profits or other
interest whatsoever in any production from any of the mineral property interests
comprising the Property;



(vi)      based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against any of the Vendors which might materially affect
any of the mineral property interests comprising the Property or which could
result in any material liability to either of the Vendors or to any of the
mineral property interests comprising the Property; and



(vii)     as to all other legal matters of a like nature pertaining to the
Vendors and the mineral property interests comprising the Property and to the
transactions contemplated hereby as the Purchaser or the Purchaser's counsel may
reasonably require; and



(i)       the completion by the Purchaser and by the Purchaser's professional
advisors of a thorough due diligence and operations review of the mineral
property interests comprising the Property, of the business and operations of
the Vendors and of the transferability of the mineral property interests
comprising the Property as contemplated by this Agreement, to the sole and
absolute satisfaction of the Purchaser.



5.6                Purchaser's waiver of conditions precedent. The conditions
precedent set forth in section "5.5" hereinabove are for the exclusive benefit
of the Purchaser and may be waived by the Purchaser in writing and in whole or
in part at any after the Effective Date, however, unless specifically indicated
as otherwise, not later than 10 calendar days prior to the Subject Removal Date.



--------------------------------------------------------------------------------



- 22 -



Article 6
CLOSING AND EVENTS OF CLOSING



6.1                Closing and Closing Date. Subject to the prior and due and
complete exercise of by the Purchaser of the Option in accordance with Article
"2" hereinabove, the closing (the "Closing") of the within purchase and delivery
of an undivided 100% interest in and to the mineral property interests
comprising the Property, as contemplated in the manner as set forth in Article
"2" hereinabove, together with all of the transactions contemplated by this
Agreement, shall occur on the day which is five business days following the due
and complete exercise of the Option by the Purchaser in accordance with Article
"2" hereinabove (the "Closing Date"), or on such earlier or later Closing Date
as may be agreed to in advance and in writing by each of the Parties hereto, and
will be closed at the offices of Lang Michener LLP, Lawyers - Patent & Trade
Mark Agents, located at 1500 Royal Centre, 1055 West Georgia Street, Vancouver,
British Columbia, Canada, V6E 4N7, counsel for the Purchaser herein, at 2:00
p.m. (Vancouver time) on the Closing Date.



6.2                Latest Closing Date. If the Closing Date in respect of the
due and complete exercise of the Option by the Purchaser has not occurred within
120 calendar days from the Effective Date then this Agreement will be terminated
and unenforceable unless the Parties hereto agree in writing to grant an
extension of such Closing Date.



6.3                Documents to be delivered by the Vendors prior to the Closing
Date. Subject to the prior and due and complete exercise of by the Purchaser of
the Option in accordance with Article "2" hereinabove, and not later than five
calendar days prior to the Closing Date and in addition to the documentation
which is required by the agreements and conditions precedent which are set forth
in Articles "2" and "5" hereinabove, the Vendors shall also execute and deliver,
or cause to be delivered, to the Escrow Agent all such other documents,
resolutions and instruments as may be necessary, in the opinion of counsel for
the Purchaser, acting reasonably, to complete all of the transactions
contemplated by this Agreement and including, without limitation, the necessary
transfer of an undivided 100% legal, beneficial and registerable interest in and
to each of the mineral property interests comprising the Property to the
Purchaser (or, at the sole and absolute discretion of the Purchaser, to such
other entity or subsidiary as may be determined by the Purchaser prior to the
Closing Date) free and clear of all liens, charges and encumbrances, and in
particular including, but not being limited to, the following materials:



(a)       all documentation as may be necessary and as may be required by the
counsel for the Purchaser, acting reasonably, to ensure that an undivided 100%
legal, beneficial and registerable interest in and to each of the mineral
property interests comprising the Property have been duly transferred, assigned
and are registerable in the name of and for the benefit of the Purchaser (or, at
the sole and absolute discretion of the Purchaser, to such other entity or
subsidiary as may be determined by the Purchaser) under all applicable laws;



(b)       all necessary deeds, conveyances, bills of sale, assurances,
transfers, assignments and consents, including all necessary consents and
approvals, and any other documents necessary or reasonably required to
effectively transfer an undivided 100% legal, beneficial and registerable
interest in and to each of the mineral property interests comprising the
Property to the Purchaser (or, at the sole and absolute discretion of the
Purchaser, to such other entity or subsidiary as may be determined by the
Purchaser) with good and marketable title, free and clear of all mortgages,
liens, charges, pledges, claims, security interests or encumbrances whatsoever;



--------------------------------------------------------------------------------



- 23 -

(c)       all necessary consents and approvals in writing to the completion of
the transactions contemplated herein and including, without limitation,
Regulatory Approval from all Regulatory Authorities having jurisdiction over any
of the Vendors or any of the mineral property interests comprising the Property;



(d)       a certificate of each of the Vendors, dated as at the Closing Date,
acceptable in form to counsel for the Purchaser, acting reasonably, certifying
that the representations, warranties, covenants and agreements of each of the
Vendors contained in this Agreement are true and correct in all respects as of
the Closing Date as if made by the Vendors on the Closing Date;



(e)       an opinion of counsel for the Vendors, dated as at the Closing Date
and addressed to the Purchaser and the Purchaser's counsel, in form and
substance satisfactory to the Purchaser's counsel, acting reasonably, to the
effect that:



(i)       the Vendors are the legal and beneficial owner of all of the mineral
property interests comprising the Property prior to the completion of the
transactions contemplated by this Agreement;



(ii)      the Vendors hold the right to explore and develop each of the mineral
property interests comprising the Property and all Property Rights held by the
Vendors in and to the mineral property interests comprising the Property;



(iii)     the Vendors hold all of the mineral property interests comprising the
Property free and clear of all liens, charges and claims of others;



(iv)      the mineral property interests comprising the Property have been duly
and validly located and recorded in a good and minerlike manner pursuant to all
applicable laws and are in good standing;



(v)       all necessary steps have been taken by the Vendors to permit the
transfer of an undivided 100% legal, beneficial and registerable interest in and
to each of the mineral property interests comprising the Property to the
Purchaser (or, at the sole and absolute discretion of the Purchaser, to such
other entity or subsidiary as may be determined by the Purchaser) with good and
marketable title, free and clear of all mortgages, liens, charges, pledges,
claims, security interests or encumbrances whatsoever;



(vi)      based on actual knowledge and belief, such counsel knows of no adverse
claim or challenge against or to the ownership of or title to any of the mineral
property interests comprising the Property or which may impede their
development, and, based on actual knowledge and belief, such counsel is not
aware of any basis for any potential claim or challenge, and, based on actual
knowledge and belief, such counsel knows of no outstanding agreements or options
to acquire or purchase any portion of any of the mineral property interests
comprising the Property, and no person has any royalty, net profits or other
interest whatsoever in any production from any of the mineral property interests
comprising the Property;



--------------------------------------------------------------------------------



- 24 -

(vii)     based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against any of the Vendors which might materially affect
any of the mineral property interests comprising the Property or which could
result in any material liability to either of the Vendors or to any of the
mineral property interests comprising the Property; and



(viii)    as to all other legal matters of a like nature pertaining to the
Vendors and the mineral property interests comprising the Property and to the
transactions contemplated hereby as the Purchaser or the Purchaser's counsel may
reasonably require; and



(f)       any remaining Property Documentation; and



(g)       all such other documents and instruments as the Purchaser and the
Purchaser's counsel may reasonably require.



6.4                Documents to be delivered by the Purchaser prior to the
Closing Date. Subject to the prior and due and complete exercise of by the
Purchaser of the Option in accordance with Article "2" hereinabove, and not
later than five calendar days prior to the Closing Date and in addition to the
documentation which is required by the agreements and conditions precedent which
are set forth in Articles "2" and "5" hereinabove, the Purchaser shall also
execute and deliver, or cause to be delivered, to the Escrow Agent all such
other documents, resolutions and instruments as are necessary, in the opinion of
counsel for the Vendors, acting reasonably, to complete all of the transactions
contemplated by this Agreement and including, without limitation, each of the
Affiliate Share Transfer, Consulting Arrangements and maintenance payments
hereunder, and effectively accepting the transfer to the Purchaser (or, at the
sole and absolute discretion of the Purchaser, to such other entity or
subsidiary as may be determined by the Purchaser prior to the Closing Date) of
an undivided 100% legal, beneficial and registerable interest in and to the
mineral property interests comprising the Property free and clear of all liens,
charges and encumbrances, and in particular including, but not being limited to,
the following materials:



(a)       a Closing agenda;



(b)       if required, a certified copy of an ordinary resolution or, where
required, a special resolution, of the shareholders of the Purchaser approving
the terms and conditions of this Agreement and all of the transactions
contemplated hereby or, in the alternative, shareholders of the Purchaser
holding 100% of the issued shares of the Purchaser providing written consent
resolutions evidencing their approval to the terms and conditions of this
Agreement and all of the transactions contemplated hereby;



(c)       a certified copy of the resolutions of the directors of the Purchaser
providing for the approval of the terms and conditions of this Agreement and all
of the transactions contemplated hereby;



(d)       all necessary consents and approvals in writing to the completion of
the transactions contemplated herein and including, without limitation,
Regulatory Approval from all Regulatory Authorities having jurisdiction over the
Purchaser;



(e)       a certificate of an officer of the Purchaser, dated as at the Closing
Date, acceptable in form to counsel for the Vendors, acting reasonably,
certifying that the representations, warranties, covenants and agreements of the
Purchaser contained in this Agreement are true and correct in all respects as of
the Closing Date as if made by the Purchaser on the Closing Date;



--------------------------------------------------------------------------------



- 25 -

(f)       written evidence and confirmation, to the sole and absolute
satisfaction of the Vendors, acting reasonably, of the prior due and complete
exercise of the Option by the Purchaser and in particular including, without
limitation, the completion of the Affiliate Share Transfer and any required
Consulting Arrangements together with the payment of all Property maintenance
payments prior to Closing; and



(g)       all such other documents and instruments as the Vendors and the
Vendors' counsel may reasonably require.



 

Article 7
APPOINTMENT OF ESCROW AGENT AND TRANSFER DOCUMENTS



7.1                Appointment of Escrow Agent. The Parties hereto hereby
acknowledge and appoint the Escrow Agent as escrow agent herein.



7.2                Escrow of Transfer Documents. Subject to and in accordance
with the terms and conditions hereof and the requirements of Articles "2", "5"
and "6" hereinabove, and without in any manner limiting the obligations of each
of the Parties hereto as contained therein and hereinabove, it is hereby
acknowledged and confirmed by the Parties hereto that each of the Parties will
execute, deliver, or cause to be delivered, all such documentation as may be
required by the requirements of Articles "2", "5" and "6" hereinabove (herein,
collectively, the "Transfer Documents") and deposit the same with the Escrow
Agent, or with such other mutually agreeable escrow agent, together with a copy
of this Agreement, there to be held in escrow for release by the Escrow Agent to
the Parties in accordance with the strict terms and provisions of Articles "2"
and "6" hereinabove.



7.3                Resignation of Escrow Agent. The Escrow Agent may resign from
its duties and responsibilities if it gives each of the Parties hereto three
calendar days' written notice in advance. Upon receipt of notice of the Escrow
Agent's intention to resign the Parties shall, within three calendar days,
select a replacement escrow agent and jointly advise the Escrow Agent in writing
to deliver the Transfer Documents to the replacement escrow agent. If the
Parties fail to agree on a replacement escrow agent within three calendar days
of such notice, the replacement escrow agent shall be selected by a Judge of the
Supreme Court of the Province of British Columbia upon application by any Party
hereto. The Escrow Agent shall continue to be bound by this Agreement until the
replacement escrow agent has been selected and the Escrow Agent receives and
complies with the joint instructions of the Parties to deliver the Transfer
Documents to the replacement escrow agent. The Parties agree to enter into an
escrow agreement substantially in the same form of this Agreement with the
replacement escrow agent.



7.4                Instructions to Escrow Agent. Instructions given to the
Escrow Agent pursuant to this Agreement shall be given by duly authorized
signatories of the respective Parties hereto.



7.5                No other duties or obligations. The Escrow Agent shall have
no duties or obligations other than those specifically set forth in this
Article.



7.6                No obligation to take legal action. The Escrow Agent shall
not be obligated to take any legal action hereunder which might, in its
judgment, involve any expense or liability unless it shall have been furnished
with a reasonable indemnity by all of the Parties hereto together with such
other third parties as the Escrow Agent may require in its sole and absolute
discretion.



--------------------------------------------------------------------------------



- 26 -

7.7                Not bound to any other agreements. The Escrow Agent is not
bound in any way by any other contract or agreement between the Parties hereto
whether or not it has knowledge thereof or of its terms and conditions and its
only duty, liability and responsibility shall be to hold and deal with the
Transfer Documents as herein directed.



7.8                Notice. The Escrow Agent shall be entitled to assume that any
notice and evidence received by it pursuant to these instructions from anyone
has been duly executed by the Party by whom it purports to have been signed and
that the text of any notice and evidence is accurate and the truth. The Escrow
Agent shall not be obliged to inquire into the sufficiency or authority of the
text or any signatures appearing on such notice or evidence.



7.9                Indemnity. The Parties hereto, jointly and severally,
covenant and agree to indemnify the Escrow Agent and to hold it harmless against
any loss, liability or expense incurred, without negligence or bad faith on its
part, arising out of or in connection with the administration of its duties
hereunder and including, without limitation, the costs and expenses of defending
itself against any claim or liability arising therefrom.



7.10              Not required to take any action. In the event of any
disagreement between any of the Parties hereto to these instructions or between
them or either or any of them and any other person resulting in adverse claims
or demands being made in connection with the Transfer Documents, or in the event
that the Escrow Agent should take action hereunder, it may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists
and, in any such event, it shall not be or become liable in any way or to any
person for its failure or refusal to act and it shall be entitled to continue so
to refrain from acting until:



(a)       the rights of all Parties shall have been fully and finally
adjudicated by a court of competent jurisdiction; or



(b)       all differences shall have been adjusted and all doubt resolved by
agreement among all of the interested persons and it shall have been notified
thereof in writing signed by all such persons.



 

Article 8
POWER TO CHARGE AND ASSIGNMENT AND RIGHT OF FIRST REFUSAL



8.1                Power to charge. At any time prior to the exercise of the
Option by the Purchaser the Purchaser may grant mortgages, charges or liens
(each of which is herein called a "mortgage") of and upon the interest of the
Purchaser in and to any of the mineral property interests comprising the
Property, upon any mill or other fixed property located thereon and on any or
all of the tangible personal property located on or used in connection with any
of the mineral property interests comprising the Property, to secure only the
financing of development of any of the mineral property interests comprising the
Property; provided that, unless otherwise agreed to by the Vendors, it shall be
a term of each mortgage that the mortgagee or any person acquiring title to any
mineral property interest comprising the Property, or to any mill or other fixed
property or tangible personal property located on or used in connection with any
mineral property interest comprising the Property upon enforcement of the
mortgage, shall hold the same subject to the rights of the Vendors hereunder as
if the mortgagee or any such person had executed this Agreement as party of the
first part.



--------------------------------------------------------------------------------



- 27 -

8.2                Assignment. Save and except as otherwise provided for
hereinabove and in this Article, no Party may sell, assign, pledge, mortgage or
otherwise encumber all or any part of its interest herein or to any of the
mineral property interests comprising the Property without the prior written
consent of the other Party hereto; provided, however, that any Party hereto may
at anytime, and at its sole and absolute discretion and without the prior
approval of the other Party, assign and transfer its interest herein or to any
of the mineral property interests comprising the Property to any wholly-owned
subsidiary subject, at all times, to the requirement that any such subsidiary
remain wholly owned by the Party hereto failing which any such interest must be
immediately transferred back to such Party hereto; and, provided further, that
any transfer of all or any part of a Party's interest herein or to any of the
mineral property interests comprising the Property to its wholly owned
subsidiary shall be accompanied by the written agreement of any such subsidiary
to assume the obligations of such Party hereunder and to be bound by the terms
and conditions hereof.



8.3                Right of first refusal. At any time both prior to and after
the exercise of the Option by the Purchaser in accordance with the terms of this
Agreement each of the Vendors and the Purchaser (hereinafter each called the
"Disposing Party") hereby grants to the other Party a right of first refusal to
acquire all or any portion of any interest herein or to any of the mineral
property interests comprising the Property which the Disposing Party desires to
dispose of (hereinafter called, collectively, the "Holding"). If a Disposing
Party receives a bona fide offer to purchase from, or where a sale is solicited
by the Disposing Party, then upon settling the proposed terms thereof with a
third party for the purchase or sale of the Holding, the Disposing Party shall
forthwith offer to sell the Holding to the other Party. The offer to sell to the
non-Disposing Party (or Parties as the case may be) shall be on the same terms
and conditions and of equivalent dollar value as those contained in the offer to
the third party; provided, however, that should the Parties fail to agree upon a
determination of the equivalent dollar value for any such offer, such equivalent
dollar value shall be determined finally by arbitration under the provisions of
Article "14" hereinbelow. The other Party shall be entitled to elect, by notice
to the Disposing Party within 30 calendar days from the date of receipt of the
offer to sell, to acquire the Holding, on the same terms and conditions as those
set forth in the offer to the third party. If the other Party does not exercise
its right to acquire the Holding as aforesaid, the Disposing Party may, for a
period of 60 calendar days following the last date upon which the other Party
could have made the election hereinabove, dispose of the Holding, but only on
the same terms and conditions as set forth in that offer. Any transfer of all or
any part of a Disposing Party's interest herein or to any of the mineral
property interests comprising the Property shall be accompanied by the written
agreement of any such transferee to assume the obligations of such Disposing
Party hereunder and to be bound by the terms and conditions hereof.



 

Article 9
REGISTRATION, PARTITION AND TENANCY



9.1                Registration. Upon the request of the Purchaser the Vendors
shall assist the Purchaser to record this Agreement with the appropriate mining
recorders and, when required, the Vendors shall further provide the Purchaser
with such recordable documents as the Purchaser and its counsel shall require to
record its due interest in respect of the mineral property interests comprising
the Property.



9.2                Partition. No Party owning a partitionable interest in any to
any of the mineral property interests comprising the Property shall, during the
term of this Agreement, exercise any right to apply for any partition of any
portion of the mineral property interests comprising the Property or for the
sale thereof in lieu of partition.



9.3                Tenancy. Any interests of the Purchaser and Vendors in and to
any of the mineral property interests comprising the Property shall be held as
tenants in common and not as joint tenants.



--------------------------------------------------------------------------------



- 28 -



Article 10
DUE DILIGENCE INVESTIGATION



10.1              Due Diligence. Each of the Parties hereto shall forthwith
conduct such further due diligence examination of the other Parties hereto as it
deems appropriate.



10.2              Confidentiality. Each Party may in a reasonable manner carry
out such investigations and due diligence as to the other Parties hereto, at all
times subject to the confidentiality provisions of Articles "12" and "13"
hereinbelow, as each Party deems necessary. In that regard the Parties agree
that each shall have full and complete access to, if and where applicable, the
other Parties' respective books, records, financial statements and other
documents, articles of incorporation, by-laws, minutes of Board of Directors'
meetings and its committees, investment agreements, material contracts and as
well as such other documents and materials as the Parties hereto, or their
respective solicitors, may deem reasonable and necessary to conduct an adequate
due diligence investigation of each Party and its respective operations and
financial condition prior to the Closing.



 

Article 11
NON-DISCLOSURE



11.1              Non-disclosure. Subject to the provisions of section "11.3"
hereinbelow, the Parties hereto, for themselves and, if and where applicable,
their officers, directors, shareholders, consultants, employees and agents,
agree that they each will not disseminate or disclose, or knowingly allow,
permit or cause others to disseminate or disclose to third parties who are not
subject to express or implied covenants of confidentiality, without the other
Parties' express written consent, either: (i) the fact or existence of this
Agreement or discussions and/or negotiations between them involving, inter alia,
possible business transactions; (ii) the possible substance or content of those
discussions; (iii) the possible terms and conditions of any proposed
transaction; (iv) any statements or representations (whether verbal or written)
made by either Party in the course of or in connection with those discussions;
or (v) any written material generated by or on behalf of any Party and such
contacts, other than such disclosure as may be required under applicable
securities legislation or regulations, pursuant to any order of a court or on a
"need to know" basis to each of the Parties' respective professional advisors.



11.2              Documentation. Any document or written material generated by
either Party hereto in the course of, or in connection with, the due diligence
investigations conducted pursuant to this Agreement shall be marked
"Confidential" and shall be treated by each Party as a trade secret of the other
Parties. Upon termination of this Agreement prior to Closing all copies of any
and all documents obtained by any Party from any other Party herein, whether or
not marked "Confidential", shall be returned to the other Parties forthwith.



11.3              Public announcements. Notwithstanding the provisions of this
Article, the Parties hereto agree to make such public announcements of this
Agreement promptly upon its execution in accordance with the requirements of
applicable securities legislation and regulations.



 



--------------------------------------------------------------------------------



- 29 -

Article 12
PROPRIETARY INFORMATION



12.1              Confidential Information. Each Party hereto acknowledges that
any and all information which a Party may obtain from, or have disclosed to it,
about the other Parties constitutes valuable trade secrets and proprietary
confidential information of the other Parties (collectively, the "Confidential
Information"). No such Confidential Information shall be published by any Party
without the prior written consent of the other Parties hereto; however, such
consent in respect of the reporting of factual data shall not be unreasonably
withheld and shall not be withheld in respect of information required to be
publicly disclosed pursuant to applicable securities or corporation laws.
Furthermore, each Party hereto undertakes not to disclose the Confidential
Information to any third party without the prior written approval of the other
Parties hereto and to ensure that any third party to which the Confidential
Information is disclosed shall execute an agreement and undertaking on the same
terms as contained herein.



12.2              Impact of breach of confidentiality. The Parties hereto
acknowledge and agree that the Confidential Information is important to the
respective businesses of each of the Parties and that, in the event of
disclosure of the Confidential Information, except as authorized hereunder, the
damage to each of the Parties hereto, or to either of them, may be irreparable.
For the purposes of the foregoing sections the Parties recognize and hereby
agree that a breach by any of the Parties of any of the covenants therein
contained would result in irreparable harm and significant damage to each of the
other Parties that would not be adequately compensated for by monetary award.
Accordingly, the Parties agree that in the event of any such breach, in addition
to being entitled as a matter of right to apply to a court of competent
equitable jurisdiction for relief by way of restraining order, injunction,
decree or otherwise as may be appropriate to ensure compliance with the
provisions hereof, any such Party will also be liable to the other Parties, as
liquidated damages, for an amount equal to the amount received and earned by
such Party as a result of and with respect to any such breach. The Parties also
acknowledge and agree that if any of the aforesaid restrictions, activities,
obligations or periods are considered by a court of competent jurisdiction as
being unreasonable, the Parties agree that said court shall have authority to
limit such restrictions, activities or periods as the court deems proper in the
circumstances. In addition, the Parties further acknowledge and agree that all
restrictions or obligations in this Agreement are necessary and fundamental to
the protection of the respective businesses of each of the Parties and are
reasonable and valid, and all defenses to the strict enforcement thereof by
either of the Parties are hereby waived by the other Parties.



 

Article 13
FORCE MAJEURE



13.1              Events. If any Party hereto is at any time prevented or
delayed in complying with any provisions of this Agreement by reason of strikes,
walk-outs, labour shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.



13.2              Notice. A Party shall, within seven calendar days, give notice
to the other Parties of each event of force majeure under section "13.1"
hereinabove and, upon cessation of such event, shall furnish the other Parties
with notice of that event together with particulars of the number of days by
which the obligations of that Party hereunder have been extended by virtue of
such event of force majeure and all preceding events of force majeure.



--------------------------------------------------------------------------------



- 30 -



Article 14
ARBITRATION



14.1              Matters for Arbitration. The Parties hereto agree that all
questions or matters in dispute with respect to this Agreement shall be
submitted to arbitration pursuant to the terms hereof.



14.2              Notice. It shall be a condition precedent to the right of any
Party to submit any matter to arbitration pursuant to the provisions hereof that
any Party intending to refer any matter to arbitration shall have given not less
than 10-calendar days' prior written notice of its intention to do so to the
other Party together with particulars of the matter in dispute. On the
expiration of such 10 calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section "14.3" hereinbelow.



14.3              Appointments. The Party desiring arbitration shall appoint one
arbitrator, and shall notify the other Party of such appointment, and the other
Party shall, within 10 calendar days after receiving such notice, appoint an
arbitrator, and the two arbitrators so named, before proceeding to act, shall,
within 10 calendar days of the appointment of the last appointed arbitrator,
unanimously agree on the appointment of a third arbitrator, to act with them and
be chairperson of the arbitration herein provided for. If the other Party shall
fail to appoint an arbitrator within 10 calendar days after receiving notice of
the appointment of the first arbitrator, or if the two arbitrators appointed by
the Parties shall be unable to agree on the appointment of the chairperson, the
chairperson shall be appointed under the provisions of the Arbitration Act.
Except as specifically otherwise provided in this section, the arbitration
herein provided for shall be conducted in accordance with such Arbitration Act.
The chairperson, or in the case where only one arbitrator is appointed, the
single arbitrator, shall fix a time and place in Vancouver, British Columbia,
Canada, for the purpose of hearing the evidence and representations of the
Parties, and such arbitrator shall preside over the arbitration and determine
all questions of procedure not provided for under such Arbitration Act or this
section. After hearing any evidence and representations that the Parties may
submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the Parties. The expense of the arbitration shall be paid as specified
in the award.



14.4              Award. The Parties hereto agree that the award of a majority
of the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



 

Article 15
DEFAULT AND TERMINATION



15.1              Default. The Parties hereto agree that if any Party hereto is
in default with respect to any of the provisions of this Agreement (herein
called the "Defaulting Party"), the non-defaulting Party (herein called the
"Non-Defaulting Party") shall give notice to the Defaulting Party designating
such default, and within 10 calendar days after its receipt of such notice, the
Defaulting Party shall either:



(a)       cure such default, or commence proceedings to cure such default and
prosecute the same to completion without undue delay; or



--------------------------------------------------------------------------------



- 31 -

(b)       give the Non-Defaulting Party notice that it denies that such default
has occurred and that it is submitting the question to arbitration as herein
provided.



15.2              Arbitration. If arbitration is sought a Party shall not be
deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article "14" hereinabove.



15.3              Curing the Default. If:



(a)       the default is not so cured or the Defaulting Party does not commence
or diligently proceed to cure the default; or



(b)       arbitration is not so sought; or



(c)       the Defaulting Party is found in arbitration proceedings to be in
default, and fails to cure it within five calendar days after the rendering of
the arbitration award,



the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.



15.4              Termination. In addition to the foregoing it is hereby
acknowledged and agreed by the Parties hereto that this Agreement will be
immediately terminated in the event that:



(a)       the Option is terminated in accordance with Article "2" hereinabove;



(b)       either of the Parties hereto has either not satisfied or waived each
of their respective conditions precedent prior to the Subject Removal Date in
accordance with the provisions of Article "5" hereinabove;



(c)       either of the Parties hereto has failed to deliver, or caused to be
delivered, any of their respective materials required to be delivered in
accordance with Articles "5" and "6" hereinabove prior to each of the Subject
Removal Date and the Closing Date in accordance with the provisions of Articles
"5" and "6" hereinabove;



(d)       either of the Parties hereto has not provided a satisfactory report on
its respective due diligence as contemplated in accordance with Articles "5" and
"6" hereinabove;



(e)       the Closing Date in respect of the due and complete exercise of the
Option by the Purchaser has not occurred within 120 calendar days from the
Effective Date; or



(f)       by agreement in writing by each of the Parties hereto;



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Articles "2", "11" and "12"
hereinabove.





--------------------------------------------------------------------------------



- 32 -

Article 16
INDEMNIFICATION AND LEGAL PROCEEDINGS



16.1              Indemnification. Each Party hereto agrees to indemnify and
save the other Parties, their respective affiliates and their respective
directors, officers, employees and agents (collectively, the "Indemnified
Parties" and, individually, as an "Indemnified Party") harmless from and against
any and all losses, claims, actions, suits, proceedings, damages, liabilities or
expenses of whatsoever nature or kind, including any investigation expenses
incurred by any Indemnified Party, to which an Indemnified Party may become
subject by reason of the terms and conditions of this Agreement. This indemnity
will not apply in respect of an Indemnified Party in the event and to the extent
that a court of competent jurisdiction in a final judgment shall determine that
the Indemnified Party was grossly negligent or guilty of willful misconduct. The
Parties hereto agree to waive any right they might have of first requiring the
Indemnified Party to proceed against or enforce any other right, power, remedy,
security or claim payment from any other person before claiming this indemnity.
In case any action is brought against an Indemnified Party in respect of which
indemnity may be sought against any Party hereto, the Indemnified Party will
give the affected Party prompt written notice of any such action of which the
Indemnified Party has knowledge and the affected Party will undertake the
investigation and defense thereof on behalf of the Indemnified Party, including
the prompt employment of counsel acceptable to the Indemnified Parties affected
and the payment of all expenses. Failure by the Indemnified Party to so notify
shall not relieve the affected Party of its obligation of indemnification
hereunder unless (and only to the extent that) such failure results in a
forfeiture by the affected Party of any substantive rights or defenses. No
admission of liability and no settlement of any action shall be made without the
affected Party's consent and the consent of the Indemnified Parties affected,
such consent not to be unreasonable withheld. Notwithstanding that the affected
Party will undertake the investigation and defense of any action, an Indemnified
Party will have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:



(a)       employment of such counsel has been authorized by the affected Party;



(b)       the affected Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



(c)       the named parties to any such action include that the affected Party
and the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between the affected Party and the Indemnified Party; or



(d)       there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to the affected
Party.



                      

If for any reason other than the gross negligence or bad faith of the
Indemnified Parties (or any of them) being the primary cause of the loss claim,
damage, liability, cost or expense, the foregoing indemnification is unavailable
to the Indemnified Parties (or any of them) or insufficient to hold them
harmless, the affected Party shall contribute to the amount paid or payable by
the Indemnified Parties as a result of any and all such losses, claim, damages
or liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the affected Party on the one hand and the
Indemnified Parties on the other, but also the relative fault of the Parties and
other equitable considerations which may be relevant. Notwithstanding the
foregoing, the affected Party shall in any event contribute to the amount paid
or payable by the Indemnified Parties as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Parties or any of them), any excess of such amount over the amount
of the fees actually received by the Indemnified Parties hereunder.





16.2              Legal proceedings. The Parties hereto agrees that if:



(a)       any legal proceedings shall be brought against either of them by any
governmental commission or regulatory authority or any stock exchange; or



--------------------------------------------------------------------------------



- 33 -

(b)       an entity having regulatory authority, either domestic or foreign,
shall investigate either of them;



and personnel of either Party shall be required to testify in connection
therewith or shall be required to respond to procedures designed to discover
information regarding the terms and conditions of this Agreement, such Party
shall have the right to employ its own counsel in connection therewith and the
affected Party will pay to such Party a per diem amount for their services based
on its normal hourly or daily rate together with such disbursements and
reasonable out-of-pocket expenses as may be incurred in connection therewith,
including fees and disbursements of counsel incurred in connection with such
testimony or participation.



 

Article 17


NOTICE





17.1              Notice. Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by prepaid registered mail deposited in a post office addressed to the Party
entitled to receive the same, or delivered to such Party, at the address for
such Party specified above. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered or, if given by
registered mail as aforesaid, shall be deemed conclusively to be the third
calendar day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.



17.2              Change of Address. Either Party may at any time and from time
to time notify the other Parties in writing of a change of address and the new
address to which notice shall be given to it thereafter until further change.



 

Article 18
GENERAL PROVISIONS



18.1              Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties hereto with respect to the subject matter of this
Agreement.



18.2              Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto and their respective heirs, executors,
administrators and assigns.



18.3              Time of the essence. Time will be of the essence of this
Agreement.



18.4              Representation and costs. It is hereby acknowledged by each of
the Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark Agents,
act solely for the Purchaser, and, correspondingly, that each of the Vendors has
been required by each of Lang Michener LLP and the Purchaser to obtain
independent legal advice with respect to its review and execution of this
Agreement. In addition, it is hereby further acknowledged and agreed by the
Parties hereto that Lang Michener LLP, and certain or all of its principal
owners or associates, from time to time, may have both an economic or
shareholding interest in and to the Purchaser and/or a fiduciary duty to the
same arising from either a directorship, officership or similar relationship
arising out of the request of the Purchaser for certain of such persons to act
in a similar capacity while acting for the Purchaser as counsel.
Correspondingly, and even where, as a result of this Agreement, the consent of
each Party hereto to the role and capacity of Lang Michener LLP, and its
principal owners and associates, as the case may be, is deemed to have been
received, where any conflict or perceived conflict may arise, or be seen to
arise, as a result of any such capacity or representation, each Party hereto
acknowledges and agrees to, once more, obtain independent legal advice in
respect of any such conflict or perceived conflict and, consequent thereon, Lang
Michener LLP, together with any such principal owners or associates, as the case
may be, shall be at liberty at any time to resign any such position if it or any
Party hereto is in any way affected or uncomfortable with any such capacity or
representation. Each Party to this Agreement will also bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
incidental thereto, by Lang Michener LLP, shall be at the cost of the Purchaser.



--------------------------------------------------------------------------------



- 34 -

18.5              Applicable law. The situs of this Agreement is Vancouver,
British Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia, Canada.



18.6              Further assurances. The Parties hereto hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties hereto or their
respective counsel in order to carry out the true nature and intent of this
Agreement.



18.7              Currency. Unless otherwise stipulated, all payments required
to be made pursuant to the provisions of this Agreement and all money amount
references contained herein are in lawful currency of the United States.



18.8              Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties hereto is a party, that ruling shall not impair the operation of,
or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and agreement as of the date upon which the
ruling becomes final).



18.9              Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.



18.10            Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary and, if required, by
facsimile, each of which so signed being deemed to be an original, and such
counterparts together shall constitute one and the same instrument and
notwithstanding the date of execution will be deemed to bear the Effective Date
as set forth on the front page of this Agreement.



18.11            No partnership or agency. The Parties hereto have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
any other Party, nor create any fiduciary relationship between them for any
purpose whatsoever. No Party shall have any authority to act for, or to assume
any obligations or responsibility on behalf of, any other party except as may
be, from time to time, agreed upon in writing between the Parties or as
otherwise expressly provided.



--------------------------------------------------------------------------------



- 35 -

18.12            Consents and waivers. No consent or waiver expressed or implied
by either Party hereto in respect of any breach or default by any other Party in
the performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



 

                      IN WITNESS WHEREOF

each of the Parties hereto have hereunto set their respective hands and seals in
the presence of their duly authorized signatories effective as of the Effective
Date as set forth in the front page of this Agreement.





 

SIGNED, SEALED and DELIVERED by
EDUARDO ESTEFFAN M.,
a Vendor herein, in the presence of:

/s/ JOSE RIVEROS
__________________________________
Witness Signature
PJE. EL ALAMO #2296, COPIAPO, CHILE
__________________________________
Witness Address
JOSE RIVEROS B. ING.INFORMATICA
__________________________________
Witness Name and Occupation



)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ EDUARDO ESTEFFAN M.
________________________________
EDUARDO ESTEFFAN M.

SIGNED, SEALED and DELIVERED by
FRESIA SEPULVEDA H.,
a Vendor herein, in the presence of:

/s/ JOSE RIVEROS
__________________________________
Witness Signature
PJE. EL ALAMO #2296, COPIAPO, CHILE
__________________________________
Witness Address
JOSE RIVEROS B. ING.INFORMATICA
__________________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ FRESIA SEPULVEDA H.,
________________________________
FRESIA SEPULVEDA H.



--------------------------------------------------------------------------------



- 36 -

SIGNED, SEALED and DELIVERED by
EDUARDO ESTEFFAN S.,
a Vendor herein, in the presence of:


/s/ JOSE RIVEROS
__________________________________
Witness Signature
PJE. EL ALAMO #2296, COPIAPO, CHILE
__________________________________
Witness Address
JOSE RIVEROS B. ING.INFORMATICA
__________________________________
Witness Name and Occupation



)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ EDUARDO S. ESTEFFAN
________________________________
EDUARDO S. ESTEFFAN

SIGNED, SEALED and DELIVERED by
GRETCHEN ESTEFFAN S.,
a Vendor herein, in the presence of:

/s/ JOSE RIVEROS
__________________________________
Witness Signature
PJE. EL ALAMO #2296, COPIAPO, CHILE
__________________________________
Witness Address
JOSE RIVEROS B. ING.INFORMATICA
__________________________________
Witness Name and Occupation



)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ GRETCHEN ESTEFFAN S.
________________________________
GRETCHEN ESTEFFAN S.

SIGNED, SEALED and DELIVERED by
CLAUDIO ESTEFFAN S.,
a Vendor herein, in the presence of:

/s/ JOSE RIVEROS
__________________________________
Witness Signature
PJE. EL ALAMO #2296, COPIAPO, CHILE
__________________________________
Witness Address
JOSE RIVEROS B. ING.INFORMATICA
__________________________________
Witness Name and Occupation



)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ CLAUDIO ESTEFFAN S.
________________________________
CLAUDIO ESTEFFAN S.

The COMMON SEAL of
INTEGRITY CAPITAL GROUP, LLC,
a Vendor herein,
was hereunto affixed in the presence of:

/s/ Lic. Jose Federico Diaz Gallego
__________________________________
Lic. Jose Federico Diaz Gallego
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)





--------------------------------------------------------------------------------



- 37 -

The CORPORATE SEAL of
ZORO MINING CORP.,
the Purchaser herein, was hereunto affixed
in the presence of:

/s/ Terence F. Schorn
__________________________________
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)

__________



--------------------------------------------------------------------------------



Schedule A



 

 

                      

This is Schedule "A" to that certain Mineral Property Acquisition Agreement as
entered among each of the Vendors (Eduardo M. Esteffan, Fresia Sepulveda,
Eduardo S. Esteffan, Gretchen Esteffan, Claudio Esteffan and Integrity) and the
Purchaser (Zoro Mining Corp.).





 

Property



                      

The following represents a general description of the various Property interests
for which a more particular description follows:





(a)       the Las Animas Project located in Mexico and comprising approximately
2,700 hectares;



(b)       the Costa Rica Project located in Chile and comprising approximately
2,100 hectares, the Escondida Project also located in Chile and comprising
approximately 2,000 hectares; the Rio Sur Project also located in Chile and
comprising approximately 1,300 hectares and the Don Beno Project located in
Chile and comprising approximately 6,000 hectares; and



(c)       the Yura Project located in Peru and comprising approximately 2,000
hectares.



Refer to the materials attached hereto

.



__________



End of Mineral Property Acquisition Agreement

__________





--------------------------------------------------------------------------------



ZORO CHILE PROPERTIES































DON BENO PROJECT















Initial hectares



Name of Property

Location

Type of Property

North UTM

East UTM

Year Filed

Registry

No

Conservator/Mines

Filed

Net Hectares to Zoro

BENODON UNO

Cerro don Beno

Exploration

6.910.500,00

363.500,00

2006

496

375

Hernan Cañas

300

300

BENODON DOS

Cerro don Beno

Exploration

6.907.500,00

363.500,00

2006

497

375

Hernan Cañas

300

300

BENODON TRES

Cerro don Beno

Exploration

6.910.500,00

364.500,00

2006

936

690

Hernan Cañas

300

300

BENODON CUATRO

Cerro don Beno

Exploration

6.907.500,00

364.500,00

2006

498

377

Hernan Cañas

300

300

BENODON CINCO

Cerro don Beno

Exploration

6.910.500,00

365.500,00

2006

2575

1902

Hernan Cañas

300

300

BENODON SEIS

Cerro don Beno

Exploration

6.910.500,00

366.500,00

2006

2576

1903

Hernan Cañas

300

300

BENODON SIETE

Cerro don Beno

Exploration

6.907.500,00

365.500,00

2006

2577

1904

Hernan Cañas

300

200

BENODON OCHO

Cerro don Beno

Exploration

6.907.500,00

366.500,00

2006

2578

1905

Hernan Cañas

300

200

















SUBTOTAL



2,200



















Initial hectares



Name of Property

Location

Type of Property

North UTM

East UTM

Year Filed

Registry

No

Conservator/Mines

Filed

Net Hectares to Zoro

BERDON UNO

Cerro don Beno

Exploration

6.911.500,00

370.500,00

2006

2579

1906

Copiapo

300

300

BERDON DOS

Cerro don Beno

Exploration

6.908.500,00

370.500,00

2006

2580

1907

Copiapo

300

300

BERDON TRES

Cerro don Beno

Exploration

6.908.500,00

369.500,00

2006

2581

1908

Copiapo

300

150

BERDON CUATRO

Cerro don Beno

Exploration

6.908.500,00

368.500,00

2006

2582

1909

Copiapo

300

150

BERDON CINCO

Cerro don Beno

Exploration

6.908.500,00

367.500,00

2006

2503

1910

Copiapo

300

300

















SUBTOTAL



1,200



















Initial hectares



Name of Property

Location

Type of Property

North UTM

East UTM

Year Filed

Registry

No

Conservator/Mines

Filed

Net Hectares to Zoro

BENO UNO

Cerro don Beno

Exploration

6.911.500,00

367.500,00

10/24/2006

6020VTA

4619

Copiapo

300

100

BENO DOS

Cerro don Beno

Exploration

6.913.000,00

366.500,00

10/24/2006

6021VTA

4620

Copiapo

200

100

BENO TRES

Cerro don Beno

Exploration

6.913.500,00

368.000,00

10/24/2006

6022VTA

4621

Copiapo

200

100

BENO CUATRO

Cerro don Beno

Exploration

6,911,500.00

369,500.00

10/24/2006

6023 vta

4622

Copiapo

300

100

















SUBTOTAL



400









































Initial hectares



Name of Property

Location

Type of Property

North UTM

East UTM

Year Filed

Registry

No

Conservator/Mines

Filed

Net Hectares to Zoro

BENITO UNO

Cerro don Beno

Exploration

6.913.500,00

365.000,00

10/24/2006

6024VTA

4623

Copiapo

200

200

















SUBTOTAL



200



















Initial hectares



Name of Property

Location

Type of Property

North UTM

East UTM

Year Filed

Registry

No

Conservator/Mines

Filed

Net Hectares to Zoro

CALDERON UNO

Cerro don Beno

Exploration

6.908.500

371.500,00

1/17/2007

288VTA

234

Copiapo

300

300

CALDERON DOS

Cerro don Beno

Exploration

6.911.500

371.500,00

1/17/2007

290

235

Copiapo

300

300

CALDERON TRES

Cerro don Beno

Exploration

6.908.500,00

372.500,00

1/17/2007

291VTA

236

Copiapo

300

300

CALDERON CUATRO

Cerro don Beno

Exploration

6.911.500,00

372.500,00

1/17/2007

293

237

Copiapo

300

300

CALDERON SIETE

Cerro don Beno

Exploration

6.912.500,00

364.500,00

5/11/2006

2863VTA

2147

Copiapo



200

CALDERON NUEVE

Cerro don Beno

Exploration

6.911.500,00

368.500,00

1/17/2007

294VTA

238

Copiapo

300

200

















SUBTOTAL



1,900

















TOTAL 1



5,900



























































































--------------------------------------------------------------------------------





ESCONDIDA PROJECT





































Initial hectares



Name of Property

Location

Type of Property

North UTM

East UTM

Year Filed

Registry

No

Conservator/Mines

Filed

Net Hectares to Zoro

CARBONATOS UNO

Llanos caldera

Exploration

6.982.500,00

314.500,00

2/21/2006

99

87

Caldera

300

200

CARBONATOS DOS

Llanos caldera

Exploration

6.983.500,00

312.500,00

2/21/2006

100

88

Caldera

300

280

CARBONATOS TRES

Llanos caldera

Exploration

6.981.500,00

314.500,00

2/21/2006

101

89

Caldera

300

300

CARBONATOS SEIS

Llanos caldera

Exploration

6.985.500,00

312.500,00

2/21/2006

104

92

Caldera

300

300

CARBONATOS SIETE

Llanos caldera

Exploration

6.986.500,00

312.500,00

2/21/2006

105

93

Caldera

300

300

CARBONATOS OCHO

Llanos caldera

Exploration

6.988.500,00

313.500,00

2/21/2006

106

94

Caldera

300

50

CARBONATOS DOCE

Llanos caldera

Exploration

6.982.500,00

311.500,00

2/21/2006

110

98

Caldera

300

200

CARBONATOS DIESISEIS

Llanos caldera

Exploration

6.981.500,00

311.500,00

2/21/2006

114

102

Caldera

300

200

CARBONATOS DIESISIETE

Llanos caldera

Exploration

6.984.500,00

312.500,00

2/21/2006

115

103

Caldera

300

220

















SUBTOTAL



2,050























COSTA RICA PROJECT





































Initial hectares



Name of Property

Location

Type of Property

North UTM

East UTM

Year Filed

Registry

No

Conservator/Mines

Filed

Net Hectares to Zoro

COSTA RICA UNO

Barranquilla

Exploration

9.966.500,00

321.500,00

3/7/2007

179

178

Caldera

300

150

COSTA RICA DOS

Barranquilla

Exploration

6.964.000,00

321.500,00

3/7/2007

180

179

Caldera

200

50

COSTA RICA TRES

Barranquilla

Exploration

6.961.500,00

320.800,00

3/7/2007

181

180

Caldera

300

150

COSTA RICA CUATRO

Barranquilla

Exploration

6.961.500,00

321.800,00

3/7/2007

182

181

Caldera

300

300

COSTA RICA CINCO

Barranquilla

Exploration

6.958.500,00

320.800,00

3/7/2007

183

182

Caldera

300

300

COSTA RICA SEIS

Barranquilla

Exploration

6.958.500,00

321.800,00

3/7/2007

184

183

Caldera

300

300

COSTA RICA SIETE

Barranquilla

Exploration

6.955.500,00

320.800,00

3/7/2007

185

184

Caldera

300

300

COSTA RICA OCHO

Barranquilla

Exploration

6.955.500,00

321.800,00

3/7/2007

186

185

Caldera

300

200

COSTA RICA NUEVE

Barranquilla

Exploration

6952.500,00

320.800,00

3/7/2007

187

186

Caldera

300

200

















SUBTOTAL



1,950

























--------------------------------------------------------------------------------





RIO SUR PROJECT





































Initial hectares



Name of Property

Location

Type of Property

North UTM

East UTM

Year Filed

Registry

No

Conservator/Mines

Filed

Net Hectares to Zoro

RIO SUR UNO

Puerto Viejo

Exploration

6.970.000,00

318.500,00

3/7/2007

174

173

Caldera

200

50

RiO SUR DOS

Puerto Viejo

Exploration

6.970.200,00

320.500,00

3/7/2007

175

174

Caldera

300

250

RIO SUR TRES

Puerto Viejo

Exploration

6.969.200,00

320.500,00

3/7/2007

176

175

Caldera

300

250

RIO SUR CUATRO

Puerto Viejo

Exploration

6.969.000,00

322.500,00

3/7/2007

177

176

Caldera

300

300

RIO SUR CINCO

Puerto Viejo

Exploration

6.969.000,00

323.500,00

3/7/2007

178

177

Caldera

300

300

















SUBTOTAL



1,150

















TOTAL 2



5,150







































TOTAL CHILE



11,050











































































































































ZORO MEXICAN PROPERTIES















LAS ANIMAS PROJECT





































Initial hectares



Name of Property

Location

Type of Property

North UTM

East UTM

Year Filed

Registry

No

Conservator/Mines

Filed

Net Hectares to Zoro

Kupfer (70%)

Las Animas Ranch

Exploitation

3.127.488

621.795

8/16/2006

82

30642

Hermosillo

648

400 +

Harold 1 (70%)

Las Animas Ranch

Exploitation

3.126.250

619.25

8/16/2006

82

30641

Hermosillo

1,062

1,062

Harold 2 (70%)

Las Animas Ranch

Exploitation

3.125.000

619

9/15/2006

82

?

Hermosillo

1,300

1,300

















TOTAL MEXICO



2,762





























ZORO PERU PROPERTIES















YURA PROJECT





































Initial hectares



Name of Property

Location

Type of Property

North UTM

East UTM

Year Filed

Title #

No

Conservator/Mines

Filed

Net Hectares to Zoro

Yebacha 2A

Yura

Exploitation

8.193.000

201,000

2006

5000

5706

Arequipa

997.84

600

Yebacha 1

Yura

Exploitation

8.193.250

203,000

2006

5000

2906

Arequipa

1,000.74

550

Yebacha 16

Yura

Exploitation

8.193.000

204,500

2006

5001

3006

Arequipa

300

300

Yebacha 44

Yura

Exploitation

8.196.000

199,000

2006

5000

8608

Arequipa

400

400

Yebacha 8

Yura

Exploitation

8.195.500

203,500

2006

5000

4406

Arequipa

100

50

Yebacha 7

Yura

Exploitation

8.195.500

200,500

2006

5000

4306

Arequipa

100

100

 

 

 

 

 

 

 

 

TOTAL PERU

 

2,000

















 





